DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 01/11/2022 are acknowledged and entered.

Claims 1-20 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-20 are currently pending.  

Election/Restrictions
Applicant’s election of a species for a type of composition in the reply filed on 01/11/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant elects a composition having as the active agent BRaf Inhibitor LUT014 (corresponding to Formula (1) wherein R is 3-(trifluoromethoxy)phenyl) at a concentration of 0.1% w/w of the total weight of the composition. Active agent LUT014 has the structure below: 
    PNG
    media_image1.png
    237
    217
    media_image1.png
    Greyscale
 (See specification at page 12, line 12) LUT014 IUPAC Name: 6-methyl-5-N-[3-(7H-purin-6-yl)pyridin-2-yl]-1-N-[3-(trifluoromethoxy )phenyl]isoquinoline-1,5-diamine”.  Thus, the elected species is a composition comprising one active agent that is ‘one BRaf inhibitor’ LUT014.

Claims 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Accordingly, claims 1-6, 8-18, and 20 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of PCT/IB2020/051073 that was filed on 02/11/2020.  PCT/IB2020/051073 claims priority to a provisional application 62/804,235 that was filed on 02/12/2019.  Therefore, this application has an effective filing date of 02/12/2019 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 01/11/2022 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the “method of claim 1, wherein the composition comprises a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor, wherein the at least one BRaf inhibitor comprises BAY 43-9006 (Sorafenib), LGX818 (encorafenib), PLX4032 (vemurafenib), GSK2118436 (dabrafenib), ARQ736, ARQ680, AZ628, C-1, C-15, C-19, C-A, CEP-32496, GDC-0879, NMS-Pl86, NMS-P349, NMS-P383, NMSP396, NMS-P730, PLX3603 (RO5212054), PLX4720 (Difluorophenyl-sulfonamine), PF-04880594, PLX4734, RAF265, RO4987655, SB590885, ZM336372, BMS908662, WYE-130600, TAK632, MLN 2480, XL281, a compound of formula (I): 
    PNG
    media_image2.png
    239
    214
    media_image2.png
    Greyscale
 wherein R is selected from the group consisting of p-chlorophenyl, 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, 4-chloro-3-(trifluoromethyl)phenyl, 3-(1,1-dimethylethyl)-1-methyl-lH-pyrazol-5-yl, 3-(trifluoromethoxy)phenyl, 3,5-dihydroxyphenyl, phenyl-3-sulfonamide or 3-(trifluoromethyl)phenyl, or a pharmaceutically acceptable salt or a solvate thereof; a compound of formula (II): 
    PNG
    media_image3.png
    282
    223
    media_image3.png
    Greyscale
 wherein R is NHR1, wherein R1 is 2-fluoro-4-iodophenyl, or a pharmaceutically acceptable salt or a solvate thereof; a compound of formula (III): 
    PNG
    media_image4.png
    276
    218
    media_image4.png
    Greyscale
 wherein R is NHR1, wherein R1 is 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, or 4-chloro-3-(trifluoromethyl) phenyl, or a pharmaceutically acceptable salt or a solvate thereof; or a combination thereof; and a pharmaceutically acceptable carrier or excipient.”  Claim 1 for which claim 2 depend recites a “method for treating, preventing or alleviating of radiation dermatitis, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient.”  Although claim 2 further recites specific type of ‘BRaf inhibitor’, it also include the limitation of ‘or a combination thereof and a pharmaceutically acceptable carrier or excipient’, which is recited by instant claim 1.  Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.  It is recommended that this limitation be deleted from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the “method of claim 1, wherein the composition is formulated for topical administration.”  Claim 1 for which claim 5 depend recites a “method for treating, preventing or alleviating of radiation dermatitis, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient.”  Thus, claim 5 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelach (US Patent 10,632,123 B2; Effective Filing date of 03/10/2016).
The applied reference has a common inventor (Noa Shelach) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
For claims 1, 2, 4-6, and 8, first, claim 1 recites a “method for treating, preventing or alleviating of radiation dermatitis, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient.”  The recitation of ‘method for treating, preventing or alleviating of radiation dermatitis’ is a preamble statement reciting purpose or intended use.  As recognized by MPEP § 2111.02(II), the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Here, the body of claim 1 recites ‘, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient’, which is directed to active step of administering a composition comprising a compound (at least one BRaf inhibitor) and ‘a pharmaceutically acceptable carrier or excipient’.  Thus, the body of claim 1 is complete and the preamble statement does not impart any type of distinct definition to the recitation of the active method step and/or the structural feature(s) of the claimed composition.
Here, Shelach claims a method of treating acneiform rash in a subject, the method comprising topical administration of a pharmaceutical composition comprising a therapeutically effective amount of a BRaf inhibitor to the subject (refers to instant claimed topical administration step of claim 1), wherein the BRaf inhibitor is selected from C-1, C-15, C-19, C-A and vemurafenib (refers to instant claimed type of BRaf inhibitor of claim 2), and wherein the BRaf inhibitor exhibits a paradoxical MAPK activation effect, thereby treating acneiform rash in the subject (Claims 8 and 9).  The composition is formulated in a dosage form selected from: ointment, cream, gel, hydrogel, spray, dermal patch, foam, lotion and liquid (refers to instant claimed ‘a pharmaceutically acceptable carrier or excipient’ of claims 1 and 2; and instant claims 5 and 6) (Claim 10).  The topical dosage form comprising 0.1-3% of the BRaf inhibitor (refers to instant claim 8; and the elected amount) (Claim 11).  Further, Shelach also disclose that the type of the BRaf-inhibitor include BAY43-9006 (Sorafenib), LGX818 (encorafenib), PLX4032 (vemurafenib), GSK2118436 (dabrafenib), ARQ197 (Tivantinib), GS Kl 120212 (trametinib), ARQ736, ARQ680, AZ628, CEP-32496, GDC-0879, NMS-P186, NMS-P349, NMS-P383, NMS-P396, NMS-P730, PLX3603 (RO5212054), PLX4720 (Difluorophenyl-sulfonamine), PF-04880594, PLX4734, RAF265, RO4987655, SB590885, BMS908662, WYE-130600, TAK632, MLN 2480, XL281 and combinations thereof (refers to instant claimed type or a combination thereof’ of claims 1 and 2) (col. 9, lines 50-60).
While Shelach does not explicitly disclose the limitation of instant claim 4 (i.e. ‘wherein administration of the at least one BRaf inhibitor inhibits the activity of BRaf and increases cell proliferation’), this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Shelach.  As recognized by MPEP § 2112.02(II), the  discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method of Shelach do anticipate the instant claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 5, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 10,632,123 B2 (referred hereinafter as Shelach).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 2, 5, 6, and 8 and the method of claims 8-11 of Shelach have similar method steps and uses a composition with similar structural features.

17/384,221
US 10,632,123 B2
1. A method for treating, preventing or alleviating of radiation dermatitis, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient.
8. A method of treating acneiform rash in a subject in need thereof, the 
2. The method of claim 1, wherein the composition comprises a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor, wherein the at least one BRaf inhibitor comprises BAY 43-9006 (Sorafenib), LGX818 (encorafenib), PLX4032 (vemurafenib), GSK2118436 (dabrafenib), ARQ736, ARQ680, AZ628, C-1, C-15, C-19, C-A, CEP-32496, GDC-0879, NMS-Pl86, NMS-P349, NMS-P383, NMSP396, NMS-P730, PLX3603 (RO5212054), PLX4720 (Difluorophenyl-sulfonamine), PF-04880594, PLX4734, RAF265, RO4987655, SB590885, ZM336372, BMS908662, WYE-130600, TAK632, MLN 2480, XL281, a compound of formula (I): 
    PNG
    media_image2.png
    239
    214
    media_image2.png
    Greyscale
 wherein R is selected from the group consisting of p-chlorophenyl, 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, 4-chloro-3-(trifluoromethyl)phenyl, 3-(1,1-dimethylethyl)-1-methyl-lH-pyrazol-5-yl, 3-(trifluoromethoxy)phenyl, 3,5-dihydroxyphenyl, phenyl-3-sulfonamide or 3-(trifluoromethyl)phenyl, or a pharmaceutically acceptable salt or a solvate thereof; a compound of formula (II): 
    PNG
    media_image3.png
    282
    223
    media_image3.png
    Greyscale
 wherein R is NHR1, wherein R1 is 2-fluoro-4-iodophenyl, or a pharmaceutically acceptable salt or a solvate thereof; a compound of formula (III): 
    PNG
    media_image4.png
    276
    218
    media_image4.png
    Greyscale
 wherein R is NHR1, wherein R1 is 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, or 4-chloro-3-

5. The method of claim 1, wherein the composition is formulated for topical administration.
9. The method of claim 8, wherein the administration is selected from systemic and topical.
6. The method of claim 5, wherein the composition is in the form of a gel, a hydrogel, an ointment, a cream, a paste, a foam, a spray, a lotion, a liquid or a dermal patch.
10. The method of claim 9, wherein the composition is formulated in a dosage form selected from: ointment, cream, gel, hydrogel, spray, dermal patch, foam, lotion and liquid.
8. The method of claim 1, wherein the composition comprises the at least one BRaf inhibitor at a concentration of 0.1 % w/w to 10% w/w of the total weight of the composition.
11. The method of claim 1 comprising administering topica1ly a topical dosage form comprising 0.1-3% of the BRaf inhibitor.


While Shelach does not explicitly claims the limitation of ‘method for treating, preventing or alleviating of radiation dermatitis’, this limitation is a preamble statement reciting purpose or intended use.  As recognized by MPEP § 2111.02(II), the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only , the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient’, which is directed to active step of administering a composition comprising a compound (at least one BRaf inhibitor) and ‘a pharmaceutically acceptable carrier or excipient’.  Thus, the body of claim 1 is complete and the preamble statement does not impart any type of distinct definition to the recitation of the active method step and/or the structural feature(s) of the claimed composition.  That is the method of the instant application is generic to the method of Shelach or in other word claims 1, 2, 5, 6, and 8 are anticipated by claims 8-11 of U.S. Patent No. 10,632,123 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,632,123 B2.

Claims 1-6, 8, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 12, 14, 15, 21, and 22 of U.S. Patent No. 10,927,112 B2 (referred hereinafter as Shelach).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-6, 8, 18, and 20 and the method of claims 6, 12, 14, 15, 21, and 22 of Shelach have similar method steps and uses a composition with similar structural features.

17/384,221
US 10,927,112 B2
1. A method for treating, preventing or alleviating of radiation dermatitis, the method comprising administering topically 
14. A method of treating and/or ameliorating a cutaneous adverse reaction to EGFR inhibitors, PI3K inhibitors, MEK
6 comprising the therapeutically effective amount of the compound of formula (I), wherein a sufficient amount of the pharmaceutical composition increases activity of Mitogen-Activated Protein Kinase by at least 2 times compared to activity of Mitogen-Activated Protein Kinase of a composition comprising a compound of formula (I) wherein R is p-chlorophenyl; and wherein the cutaneous adverse reaction is selected from acneiform rash, papulopustular rash, abnormal scalp hair growth, abnormal facial hair growth, abnormal hair growth, abnormal eyelash growth, paronychia with or without pyogenic granulomas and telangiectasia and combinations thereof.
2. The method of claim 1, wherein the composition comprises a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor, wherein the at least one BRaf inhibitor comprises BAY 43-9006 (Sorafenib), LGX818 (encorafenib), PLX4032 (vemurafenib), GSK2118436 (dabrafenib), ARQ736, ARQ680, AZ628, C-1, C-15, C-19, C-A, CEP-32496, GDC-0879, NMS-Pl86, NMS-P349, NMS-P383, NMSP396, NMS-P730, PLX3603 (RO5212054), PLX4720 (Difluorophenyl-sulfonamine), PF-04880594, PLX4734, RAF265, RO4987655, SB590885, ZM336372, BMS908662, WYE-130600, TAK632, MLN 2480, XL281, a compound of formula (I): 
    PNG
    media_image2.png
    239
    214
    media_image2.png
    Greyscale
 wherein R is selected from the group consisting of p-chlorophenyl, 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, 4-chloro-3-(trifluoromethyl)phenyl, 3-(1,1-
    PNG
    media_image3.png
    282
    223
    media_image3.png
    Greyscale
 wherein R is NHR1, wherein R1 is 2-fluoro-4-iodophenyl, or a pharmaceutically acceptable salt or a solvate thereof; a compound of formula (III): 
    PNG
    media_image4.png
    276
    218
    media_image4.png
    Greyscale
 wherein R is NHR1, wherein R1 is 3-ethynylphenyl, 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, or 4-chloro-3-(trifluoromethyl) phenyl, or a pharmaceutically acceptable salt or a solvate thereof; or a combination thereof; and a pharmaceutically acceptable carrier or excipient. 
6. A pharmaceutical composition, comprising: a compound of formula (I): 
    PNG
    media_image5.png
    223
    296
    media_image5.png
    Greyscale
 wherein R is selected from the group consisting of 3-chloro-4-fluorophenyl, 2-fluoro-4-iodophenyl, 4-chloro-3-(trifluoromethyl)phenyl, 3-(1,1-dimethylethyl)-1-methyl-1H-pyrazol-5-yl, 
8. The method of claim 1, wherein the composition comprises the at least one BRaf inhibitor at a concentration of 0.1 % w/w to 10% w/w of the total weight of the composition.
12. The pharmaceutical composition of claim 6, wherein the compound is present at a concentration of 1 % w/w to 5% w/w of the total weight of the composition.
20. The method of claim 3, wherein the composition comprises the compound of
formula (I) wherein R is 3-(trifluoromethoxy)phenyl at a concentration of 0.1 % w/w to 10% w/w of the total weight of the composition.

3. The method of claim 2, wherein the at least one BRaf inhibitor is the compound of formula (I) and wherein R is 3-(trifluoromethoxy)phenyl.
15. The method of claim 14 wherein R is 3-(trifluoromethoxy)phenyl.
5. The method of claim 1, wherein the composition is formulated for topical
administration.
21. The method of claim 14, wherein the pharmaceutical composition is administered topically.
6. The method of claim 5, wherein the composition is in the form of a gel, a hydrogel, an ointment, a cream, a paste, a foam, a spray, a lotion, a liquid or a dermal patch.
22. The method of claim 14, wherein the composition administered topically is in the form of a gel, a hydrogel, an ointment, a cream, a spray, a dermal patch, a foam, a lotion or a liquid.


While Shelach does not explicitly claims the limitation of ‘method for treating, preventing or alleviating of radiation dermatitis’, this limitation is a preamble statement reciting purpose or intended use.  As recognized by MPEP § 2111.02(II), the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Here, the body of claim 1 recites ‘, the method comprising administering topically to a subject in need thereof a composition comprising a therapeutically and/or prophylactically effective dose of at least one BRaf inhibitor or a combination thereof and a pharmaceutically acceptable carrier or excipient’, which is directed to active step of administering a composition comprising at least one BRaf inhibitor) and ‘a pharmaceutically acceptable carrier or excipient’.  Thus, the body of claim 1 is complete and the preamble statement does not impart any type of distinct definition to the recitation of the active method step and/or the structural feature(s) of the claimed composition.  That is the method of the instant application is generic to the method of Shelach or in other word claims 1-3, 5, 6, 8, and 20 is anticipated by claims 6, 12, 14, 15, 21, and 22 of U.S. Patent No. 10,927,112 B2.
While Shelach does not explicitly claims the limitations of instant claim 4 (i.e. ‘wherein administration of the at least one BRaf inhibitor inhibits the activity of BRaf and increases cell proliferation’) and 18 (i.e. ‘wherein topical administration of the compound of formula (I) wherein R is 3-(trifluoromethoxy)phenyl inhibits the activity of BRaf and increases cell proliferation’), these limitations are the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Shelach.  As recognized by MPEP § 2112.02(II), the  discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 10,927,112 B2.

Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 22, 2022